 



AMENDMENT NO. 2 TO

LOAN FINANCING AND SERVICING AGREEMENT







AMENDMENT NO. 2 TO LOAN FINANCING AND SERVICING AGREEMENT, dated as of September
10, 2013 (this “Amendment”), among TCPC Funding I, LLC, a Delaware limited
liability company (the “Borrower”), Wells Fargo Bank, National Association, as
collateral agent and collateral custodian (the “Collateral Agent”), Saratoga
Funding Corp., LLC, as a conduit lender and as an uncommitted lender (the
“Conduit Lender”), Deutsche Bank AG, New York Branch, as agent for the Lender
Groups (the “Agent”) and as a committed lender (the “Committed Lender”) and
Deutsche Bank AG, New York Branch, as administrative agent (the “Administrative
Agent”).

WHEREAS, the Borrower, the Collateral Agent, the Conduit Lender, the Agent, the
Committed Lender and the Administrative Agent are party to the Loan Financing
and Servicing Agreement, dated as of May 15, 2013 (as amended, supplemented,
amended and restated and otherwise modified from time to time, the “Loan
Agreement”); and

WHEREAS, the Borrower, the Collateral Agent, the Conduit Lender, the Agent, the
Committed Lender and the Administrative Agent have agreed to amend the Loan
Agreement in accordance with the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I


Definitions

SECTION 1.1.            Defined Terms. Terms used but not defined herein have
the respective meanings given to such terms in the Loan Agreement.

ARTICLE II


Amendments

SECTION 2.1.            Amendments to Section 1.1 of the Loan Agreement. Section
1.1 of the Loan Agreement is hereby amended by:



 

 

 

(a)                deleting the table within the definition of “Advance
Repayment Percentage” and inserting in lieu thereof the following:

LTV Ratio Advance Repayment Percentage Greater than 59% 70% Less than or equal
to 59% and greater than 50% 40% Less than or equal to 50% and greater than 40%
35% Less than or equal to 40% and greater than 30% 30% Less than or equal to 30%
25%

(b)               deleting the definition of “Facility Amount” and inserting in
lieu thereof the following:

““Facility Amount” means (a) prior to the earlier to occur of August 13, 2013
and the end of the Revolving Period, $25,000,000, (b) on and after August 13,
2013 and prior to the earlier to occur of September 10, 2013 and the end of the
Revolving Period, $50,000,000 and (c) on and after September 10, 2013 and prior
to the end of the Revolving Period, $100,000,000, unless this amount is
permanently reduced pursuant to Section 2.5 or increased pursuant to Section
2.8, in which event it means such lower or higher amount and (c) after the end
of the Revolving Period, the Advances outstanding.”

SECTION 2.2.            Amendment to Section 2.8 of the Loan Agreement. Section
2.8 of the Loan Agreement is hereby amendment by deleting the phrase
“$100,000,000.00” and inserting in lieu thereof the phrase “$200,000,000.00”.

SECTION 2.3.            Amendment to Signature Pages to the Loan Agreement. The
signature page of Deutsche Bank AG, New York Branch, as Committed Lender, on and
after 9, 2013 shall be replaced with its signature page hereto.

ARTICLE III


Conditions to Effectiveness

SECTION 3.1.            This Amendment shall become effective as of the date
first written above upon the satisfaction of the following conditions:

(a)                the execution and delivery of this Amendment by the Borrower,
the Collateral Agent, the Conduit Lender, the Agent, the Committed Lender and
the Administrative Agent;

(b)               the Administrative Agent’s receipt of a legal opinion of
Sutherland Asbill & Brennan LLP, counsel for the Borrower and the Investment
Manager, in form and substance reasonably satisfactory to the Administrative
Agent covering such matters as the Administrative Agent may reasonably request;
and

(c)                the Borrower shall have paid to the Administrative Agent, in
immediately available funds for its own account, a structuring fee in an amount
equal to 1.00% of $50,000,000.



2

 

ARTICLE IV


Miscellaneous

SECTION 4.1.            Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 4.2.            Severability Clause. In case any provision in this
Amendment shall be invalid, illegal or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

SECTION 4.3.            Ratification. Except as expressly amended and waived
hereby, the Loan Agreement is in all respects ratified and confirmed and all the
terms, conditions and provisions thereof shall remain in full force and effect.

SECTION 4.4.            Counterparts. The parties hereto may sign one or more
copies of this Amendment in counterparts, all of which together shall constitute
one and the same agreement. Delivery of an executed signature page of this
Amendment by facsimile or email transmission shall be effective as delivery of a
manually executed counterpart hereof.

SECTION 4.5.            Headings. The headings of the Articles and Sections in
this Amendment are for convenience of reference only and shall not be deemed to
alter or affect the meaning or interpretation of any provisions hereof.

[Signature pages follow]



3

 

 







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

  TCPC FUNDING I, LLC, as Borrower       By:       Name:     Title:         

 

 

 



[Signature Page to Amendment No. 2 to Loan Agreement]

 

 

 

  DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent       By:      
Name:     Title:      

 

          By:       Name:     Title:      

 

 



[Signature Page to Amendment No. 2 to Loan Agreement]

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent and as Collateral
Custodian       By:       Name:     Title:      

 

 



[Signature Page to Amendment No. 2 to Loan Agreement]

 

 

  SARATOGA FUNDING Corp., LLC, as Conduit Lender and as Uncommitted Lender      
By:       Name:     Title:      

 

 

 

 



[Signature Page to Amendment No. 2 to Loan Agreement]

 

 

 

Commitment: Initially, $25,000,000, on and after August 13, 2013 and prior to
September 10, 2013, $50,000,000 and on and after September 10, 2013,
$100,000,000 DEUTSCHE BANK AG, NEW YORK BRANCH, as an Agent and as a Committed
Lender       By:       Name:     Title:      

 

      By:       Name:     Title:      

 

 



[Signature Page to Amendment No. 2 to Loan Agreement]

